Citation Nr: 0717134	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder, in excess of 10 percent from May 
28, 2003 to August 10, 2005, and in excess of 30 percent from 
August 11, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which granted service connection for 
post-traumatic stress disorder (PTSD), and assigned that 
disability a 10 percent disability rating effective May 28, 
2003.  The veteran perfected an appeal as to the assigned 
rating.  

During the appeal, in an August 2005 rating decision, the RO 
increased the assigned rating from 10 to 30 percent, 
effective August 11, 2005.  Because the veteran is appealing 
the original assignment of a disability rating following an 
award of service connection, the claim essentially involves 
the propriety of the initial disability rating assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Since the 
disability ratings assigned during the appeal did not 
constitute a full grant of the benefit sought, the issue 
concerning the degree of disability remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested from the effective date 
of service connection in May 2003, by:  sleep impairment; re-
experiencing and anxiety when recalling the inservice trauma; 
difficulty modulating emotions; depression and fear of a 
foreshortened future; avoidance of close relationships, 
particularly with males; and periods of depression and poor 
concentration resulting in added difficulty functioning in 
school, work and relationships.

2.  The evidence shows that during the appeal period, the 
veteran's PTSD is not productive of:  occupational and social 
impairment with deficiencies in most areas due to symptoms 
such as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of appearance and hygiene; 
difficulty handling stressful circumstances; or an inability 
to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation 
for PTSD, and no more, have been met from May 28, 2003, the 
effective date of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in September 
2003, February and December 2004, and September 2005.  In 
those letters, the RO informed the veteran of the types of 
evidence needed in order to substantiate her claim of 
entitlement to a higher initial disability rating for the 
claimed service-connected disability.  VA has also informed 
the veteran of the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in her 
possession that pertained to such a claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  She 
has described the basis for her claim in statements.  The 
claim was subsequently readjudicated and the veteran was 
provided a statement of the case in April 2005.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as a higher initial 
rating for the claimed disability is granted here, the RO 
shall be responsible for providing proper notice as to rating 
and effective date.  Moreover, notice of these elements has 
been provided in an August 2006 letter.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA and private medical records, VA 
examination reports, and statements made in support of the 
veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her appealed 
claim.

II.  Analysis

In a February 2004 rating decision, the RO granted service 
connection and a 10 percent rating for PTSD, effective May 
28, 2003.  The veteran perfected an appeal as to the assigned 
rating.  During the appeal, in an August 2005 rating 
decision, the RO increased the assigned rating from 10 to 30 
percent, effective August 11, 2005.    

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The Board notes that since this is an appeal stemming from 
the decision assigning the initial rating, and consideration 
will be given to the possibility of assigning "staged 
ratings" since service connection was made effective (i.e., 
different percentage ratings may be assigned for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's PTSD is assigned a disability rating of 30 
percent under Diagnostic Code 9411.  According to Diagnostic 
Code 9411, a mental disorder shall be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. § 4.126(a) (2005).  The regulations establish a 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under the general rating formula, a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2006).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  Id.
 
A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.
 
A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows a Global Assessment of Functioning 
(GAF) score has been assigned after the filing of the 
veteran's claim for an increase.  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  However, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF score from 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.
A GAF score of from 51 to 60 represents moderate symptoms, or 
moderate difficulty in social or occupational functioning.  A 
GAF score from 61 to 70 represents some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

The medical evidence material to the veteran's claim consists 
of VA and private medical records of treatment from October 
2002 to June 2004; and reports of VA examinations in January 
2004 and August 2005.

Review of the report of a January 2004 VA examination shows 
that the veteran was sexually assaulted during service while 
stationed in San Diego, California; and that treatment 
records soon thereafter indicated that the veteran was 
experiencing an adjustment disorder with depressed mood.  The 
veteran reported the following complaints.  Since discharge 
from service, she had experienced other mental health 
problems that appeared to be related to the assault.  After 
the September 11, 2001 terrorist attacks in the United States 
she experienced significant nightmares and other symptoms 
reminding her of the assault on her in service; and she 
became very depressed and suicidal, and was hospitalized for 
six days in early 2002.  Currently the veteran was attending 
college.  Since 2001 her functioning had dropped off 
somewhat, but she was still succeeding in school.  

On examination, the examiner made the following relevant 
findings.  The veteran's mood was essentially neutral and 
affect was full in range.  She became quite anxious and upset 
when attempting to recall and describe events prior to the 
assault.  There were no signs of psychotic symptoms; and no 
indications of substance or alcohol abuse.  The report 
concludes with a diagnosis of PTSD, chronic; major 
depression, recurrent, severe without psychotic features, 
(current level of severity largely in remission).  On Axis 
IV, the examiner opined that the current level of 
psychosocial stress was mild.  The examiner assigned a 
current global assessment of functioning (GAF) score of 65.  

In a letter dated in May 2004, Bradley R. Ware, M.D., stated 
that the veteran suffers from severe PTSD as a result of a 
sexual assault in service; and that this had caused 
considerable impairment to her daily activities and career 
aspirations.

During an August 2005 VA examination, the veteran reported 
having a depressive episode of two months duration in April 
2005.  She had a depressed mood with less interest in 
activities, and in particular, activities involving school 
and relationships.  She reported that she failed her college 
courses during the past semester due to the depression.  She 
reported having symptoms of less energy, poor appetite, 
increased sleeping throughout the day, guilt feelings about 
her rape, poor attention and concentration.  She reported 
having some suicidal ideation during the episode in April.  
She also reported ideation of the dysphoric nature about her 
rape in service, with associated feelings of guilt associated 
with the assault.  She reported that she had been unemployed 
since her last VA examination and was quite anxious about 
looking for work after college.  

On examination, the examiner made the following findings.  
The veteran was cooperative, friendly, and appropriately 
dressed.  She was coherent and logical, and direct in her 
answers to questions.  She was relatively spontaneous.  She 
denied auditory or visual hallucinations, and current 
homicidal or suicidal ideation.  Her attention, concentration 
and recent and remote memory were all good.  The veteran was 
depressed with feelings of guilt about her sexual attack.  
She appeared anxious and depressed; and cried softly, 
appearing overwhelmed by references to the assault.  The 
veteran experiences fear of walking alone, and her anxiety 
attacks are related to intense psychological stress and 
response to cues reminding her of the assault.  She avoids 
thinking about the traumatic experiences, and avoids 
activities and people that arouse her recollections.  She has 
a diminished interest in activities, and is detached from 
other people.  She has had no interpersonal relationships 
with men, and has a restricted range of affect.  She is 
chronically hyper-vigilant with an exaggerated startle 
response.  She reported having periods of irritability and 
anger, and suffers from increased periods of sleeping. 

The report contains a diagnosis of PTSD, chronic, with 
depression.  Under Axis IV, the report noted that the veteran 
is unemployed, with limited interest in activities or 
friends, and has had failure at school during the recent 
semester.  The examiner assigned a GAF score of 43.  

The examiner concluded with the following summary.  Since the 
last examination, the veteran has endorsed a significant 
increase in the number of symptoms of PTSD as outlined above.  
In the January 2004 examination, the predominant symptoms 
were re-experiencing, difficulty in modulating emotions, 
feelings of depression in conjunction with a fear of a 
foreshortened future, avoidance of close relationships, 
particularly with males, and being upset and anxious when 
recalling the inservice trauma.  On current examination, the 
veteran endorsed an additional seven symptoms of PTSD, 
reflecting the full spectrum of the disorder.  The veteran 
has no interpersonal relationships with males and presently 
appears incapable of having close interpersonal relationships 
with men.  Her main relationships have been the supportive 
relationships of her family.  She has been unable to work for 
the past year.  Her periods of depression and poor 
concentration resulted in failure of several college courses 
in the last year.

The examiner concluded that the veteran presented evidence of 
a full spectrum of PTSD symptoms.  Her social and vocational 
life have been adversely affected by her PTSD.  The examiner 
stated that the assignment of a GAF score of 43 reflected the 
present impairment in schooling, work, family relationships, 
and mood.

The medical evidence, as reflected in VA treatment records 
and examination reports during the period from May 28, 2003 
shows that the veteran had worsening symptoms due to her 
service-connected PTSD.  She was hospitalized in 2002, and 
since 2001 her functioning has dropped off somewhat.  At the 
time of her earlier VA examination in January 2004, the 
examiner assigned a GAF score of 65, which represents some 
mild symptoms or some difficulty in social, occupational, or 
school functioning.  During the more recent examination in 
August 2005, the examiner assigned a GAF score of 43, 
reflecting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  These 
characteristics are consistent with other findings of that 
examination, which included that essentially the veteran was 
unable to have a relationship with men, and that her periods 
of depression and poor concentration had resulted in failure 
in her college education pursuit.  

After reviewing the record the Board finds that the degree of 
impairment resulting from PTSD more nearly approximates the 
criteria for 50 percent during the entire period from May 28, 
2003.  Accordingly, a 50 percent rating is warranted.  38 
C.F.R. § 4.7.  There is some variance between the findings at 
the two VA examinations, indicating to an extent an increase 
in severity over the intervening period.  Nevertheless, after 
resolving any reasonable doubt remaining in favor of the 
veteran, and comparing the veteran's symptoms overall to the 
provisions of the rating schedule for the entire period from 
May 28, 2003, the Board finds for the reasons above that the 
criteria for a 50 percent rating are more nearly approximated 
since that date.  See 38 C.F.R. §§ 4.3, 4.7. 

Notwithstanding the GAF score of 43 as discussed above, 
indicating serious symptoms or impairment in social or 
occupational functioning, the evidence does not support a 
rating in excess of 50 percent for the period from May 28, 
2003.  

The veteran has had symptoms productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships, particularly with men.  However, 
the examination reports during that period do not show any 
current evidence that the veteran was suicidal or exhibiting 
violent behavior towards others.  Her judgment and 
communication were not identified as being impaired.  The 
medical evidence since May 28, 2003, has shown no impairment 
with deficiencies in most areas due to symptoms such as 
suicidal ideation (other than two episodes of acute symptoms, 
in 2002 and in April 2005); obsessional rituals interfering 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression; 
impaired impulse control such as unprovoked irritability; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Although she has significant difficulties with 
relationships with men, she has a supportive relationship 
with her family including her brother.

Further, there were no findings of impairment of speech or 
gross impairment in memory.  Although the veteran has strong 
difficulties with concentration, there is no evidence that 
the veteran is disorganized or confused.  There were no 
hallucinations or delusions, or evidence of obsessional 
rituals interfering with routine activities.  Self-care 
appears to remain appropriate and adequate.  There is no 
evidence of a total inability to establish and maintain 
effective relationships.  In sum, the impairment resulting 
from PTSD more nearly approximates the criteria for 50 
percent than for the next higher rating assignable during the 
entire period from May 28, 2003.

Therefore in summary, the Board finds that the evidence 
supports the assignment of a rating of 50 percent, but no 
more, for the PTSD under the criteria of Diagnostic Code 
9411, at any time beginning from May 28, 2003.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After a review of the record, 
the Board finds that the  preponderance of the evidence is 
against the conclusion that a rating in excess of 50 percent 
is warranted.  Accordingly the Board finds that a rating of 
50 percent, and no more, is warranted from that date.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
50 percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

		
ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial schedular 50 percent disability 
rating for PTSD is granted from May 28, 2003. 




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


